UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-7548


AARON LAMONT BARNES,

                Petitioner - Appellant,

          v.

JAMES S. GILMORE,

                Respondent – Appellee.



                             No. 12-6398


AARON LAMONT BARNES,

                Petitioner - Appellant,

          v.

JAMES S. GILMORE,

                Respondent – Appellee.




Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:98-cv-00703-JCC)


Submitted:   May 24, 2012                    Decided:   May 30, 2012
Before MOTZ and   DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Aaron Lamont Barnes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

                 Aaron      Lamont     Barnes        seeks    to        appeal       the    district

court’s      order       denying       his    Fed.    R.     Civ.       P.    60(b)    motion       for

reconsideration of the district court’s order denying relief on

his    28    U.S.C.        § 2254    (2006)      petition         (No.       11-7548),       and    the

district court’s order denying his Fed. R. Civ. P. 59(e) motion

for reconsideration of that order (No. 12-6398).                                 The orders are

not    appealable          unless      a     circuit    justice          or    judge       issues     a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(A) (2006);

Reid    v.       Angelone,       369 F.3d 363,       369     (4th      Cir.     2004).         A

certificate           of     appealability            will        not        issue     absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief      on    the      merits,     a     prisoner      satisfies          this    standard       by

demonstrating            that    reasonable          jurists        would       find       that     the

district         court’s     assessment         of    the     constitutional               claims    is

debatable        or     wrong.         Slack    v.     McDaniel,         529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at 484-85.



                                                 3
           We have independently reviewed the record and conclude

that Barnes has not made the requisite showing.       Accordingly, we

deny Barnes’ motion to hold Appeal No. 11-7548 in abeyance, deny

a certificate of appealability, and dismiss the appeals.             We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




                                    4